The surrender came too late. The statutory limitation is imperative, and has been so declared in decisions which have been accepted without question for nearly a hundred years. Scovell v. Holbrook, 22 N.H. 269; Symonds v. Carleton, 43 N.H. 444, and cases cited; Head v. Clarke, 45 N.H. 287.
The measure of damages is fixed by statute. The plaintiff in a suit upon such a bond is to recover "his just debt or damages and costs thereof, with ten per cent interest from the time of the arrest, with costs." P.L., c. 347, s. 9.
Case discharged. *Page 43